FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 16, 2022

                                        No. 04-22-00150-CV

                            IN THE INTEREST OF K.V.C., A CHILD

                    From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021PA00561
                       Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

         This is an accelerated appeal from a final order terminating appellants’ parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See TEX. R. JUD. ADMIN. 6.2. Appellee has filed a motion requesting an extension of time
to file the appellee’s brief. The motion is GRANTED. The appellee’s brief is due on or before
May 23, 2022.

       Given the time constraints governing the disposition of this appeal, further requests
for extensions of time will be disfavored.


           It is so ORDERED on May 16, 2022.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT